 
 


EXHIBIT 10.2




 
GUARANTEE AGREEMENT
 
 
GUARANTEE AGREEMENT (this “Agreement”) dated as of March 17, 2010, among each of
the subsidiaries of SOLUTIA INC., a Delaware corporation (the “Borrower”),
listed on Schedule I hereto (each such subsidiary individually, a “Guarantor”
and collectively, the “Guarantors”) in favor of DEUTSCHE BANK TRUST COMPANY
AMERICAS, as collateral agent (in such capacity, together with its successors
and assigns in such capacity, the “Collateral Agent”) for the Secured Parties
(as defined in the Credit Agreement referred to below).
 
Reference is made to the Credit Agreement dated as of March 17, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower; the lending
institutions from time to time parties thereto (the “Lenders”); DEUTSCHE BANK
TRUST COMPANY AMERICAS, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), as collateral agent for the Secured
Parties, as swing line lender and as an issuer and the other parties
thereto.  Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.
 
The Lenders have agreed to make Loans to the Borrower and issue Letters of
Credit pursuant to, and upon the terms and subject to the conditions specified
in, the Credit Agreement.  Each of the Guarantors is a direct or indirect
Restricted Subsidiary of the Borrower and acknowledges that it will derive
substantial benefit from the making of the Loans by the Lenders.  The
obligations of the Lenders to make Loans are conditioned on, among other things,
the execution and delivery by the Guarantors of a Guarantee Agreement in the
form hereof.  As consideration therefor and in order to induce the Lenders to
make Loans and issue Letters of Credit, the Guarantors are willing to execute
this Agreement.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1.                      Guarantee.  Each Guarantor unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, to each of the Secured Parties and
their respective successors and permitted assigns the full payment when due
(whether at stated maturity or otherwise) of the Obligations (the “Guaranteed
Obligations”).  Each Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee under this
Agreement notwithstanding any extension or renewal of any Obligation.  By
execution of this Agreement, each Guarantor agrees to be bound by the terms of
the Credit Agreement as a Subsidiary Guarantor as if it were a party to the
Credit Agreement.
 
SECTION 2.                      Guaranteed Obligations Not Waived.  The
obligations of the Guarantors under Section 1 shall constitute a guaranty of
payment when due and not of collection and to the fullest extent permitted by
applicable law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrower under the Credit Agreement or any
other agreement or instrument referred to herein or therein (including interest,
fees, expenses and other charges that continue to accrue after the commencement
of any bankruptcy or other similar proceeding, whether or not such interest,
fees, expenses and other charges are allowed or allowable under any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of credits generally by or against the Borrower, or in any such
bankruptcy or other similar proceeding), or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full).  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or
 

 
 

--------------------------------------------------------------------------------

 

more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above to the extent permitted by applicable
law:.
 
(i)           at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
 
(ii)           any of the acts mentioned in any of the provisions of this
Agreement or the Credit Agreement or any other agreement or instrument referred
to herein or therein shall be done or omitted;
 
(iii)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to therein shall be amended or waived in any respect or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with;
 
(iv)           the failure to perfect any security interest in or lien on, or
the release of, any of the security held by or on behalf of the Collateral Agent
or any other Secured Party; or
 
(v)           the release of any other Guarantor pursuant to Section 9(b).
 
The Guarantors hereby expressly waive, to the extent permitted by applicable
law, diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that any Secured Party exhaust any right, power
or remedy or proceed against the Borrower under this Agreement or the Credit
Agreement or any other agreement or instrument referred to herein or therein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.  The Guarantors waive, to the extent permitted by
applicable law, any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Agreement or acceptance of this
Agreement, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Agreement and the guarantees contained herein, and all dealings between the
Borrower and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Agreement.  This Agreement shall
be construed as a continuing, absolute, irrevocable and unconditional guarantee
of payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other Person at any
time of any right or remedy against Borrower or against any other Person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto.  This Agreement shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and permitted assigns thereof, and shall inure to
the benefit of the Secured Parties, and their respective successors and
permitted assigns.
 
SECTION 3.                      Guarantee of Payment.  Each Guarantor hereby
jointly and severally agrees that its guarantee constitutes a guarantee of
payment when due and not of collection of the Guaranteed Obligations, and
waives, to the extent permitted by applicable law, any right to require that any
resort be had by the Collateral Agent or any other Secured Party to any of the
security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Collateral Agent or any other
Secured Party in favor of the Borrower or any other Person.
 

 
 
- 1 -

--------------------------------------------------------------------------------

 

SECTION 4.                      No Discharge or Diminishment of Guarantee.  The
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the payment in
full in cash of the Guaranteed Obligations (other than contingent
indemnification obligations)), including any claim of waiver, release,
surrender, alteration or compromise of any of the Guaranteed Obligations, and
shall not be subject to (to the extent permitted by applicable law) any defense
(other than payment in full in cash of the Guaranteed Obligations (other than
contingent indemnification obligations)) or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise.  Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any remedy under the Credit Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations, or by any other act or omission that may or might in
any manner or to any extent vary the risk of any Guarantor or that would
otherwise operate as a discharge of each Guarantor as a matter of law or equity
(other than the payment in full in cash of all the Guaranteed Obligations (other
than contingent indemnification obligations)).
 
SECTION 5.                      Defenses of Borrower Waived.  To the fullest
extent permitted by applicable law, each of the Guarantors waives any defense
based on or arising out of any defense of any Loan Party or the unenforceability
of the Guaranteed Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Loan Party, other than the
payment in full in cash of the Guaranteed Obligations (other than contingent
indemnification obligations).  Subject to the terms of the Security Documents,
the Collateral Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales (to the extent any such sale is permitted by applicable law),
accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Loan Party or any other guarantor or exercise any other right or remedy
available to them against any Loan Party or any other guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Guaranteed Obligations have been fully paid in cash
(other than contingent indemnification obligations).  To the extent permitted by
applicable law, each of the Guarantors waives any defense arising out of any
such election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any Loan Party or any other Guarantor or
guarantor, as the case may be, or any security.
 
SECTION 6.                      Agreement to Pay; Subordination.  In furtherance
of the foregoing and not in limitation of any other right that the Collateral
Agent or any other Secured Party has at law or in equity against any Guarantor
by virtue hereof, upon the failure of any Loan Party to pay any Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, promptly upon notice from the Collateral
Agent each Guarantor hereby promises to and will forthwith pay, or cause to be
paid, to the Collateral Agent or such other Secured Party as designated thereby
in cash or the amount of such unpaid Guaranteed Obligations.  Upon payment by
any Guarantor of any sums to the Collateral Agent or any other Secured Party as
provided above, all rights of such Guarantor against any Loan Party arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Guaranteed
Obligations (other than contingent indemnification obligations).  In addition,
any indebtedness of any Loan Party now or hereafter held by any Guarantor is
hereby subordinated in right of payment to the prior payment in full in cash of
the Guaranteed Obligations (other than contingent indemnification
obligations).  If any amount shall erroneously be paid to any Guarantor on
account of (i)  such subrogation, contribution, reimbursement,
 

 
 
- 2 -

--------------------------------------------------------------------------------

 

indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held for the benefit of the Secured Parties and shall forthwith
be paid to the Collateral Agent to be credited against the payment of the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.
 
SECTION 7.                      Information.  Each of the Guarantors assumes all
responsibility for being and keeping itself informed of each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor incurs hereunder, and agrees that none
of the Collateral Agent or the other Secured Parties will have any duty to
advise any of the Guarantors of information known to it or any of them regarding
such circumstances or risks.
 
SECTION 8.                      Representations and Warranties.  Each of the
Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement are true and correct
(or true and correct in all material respects if not otherwise qualified by
materiality or a Material Adverse Effect) as of the date hereof (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct (or true and correct in
all material respects if not otherwise qualified by materiality or a Material
Adverse Effect) as of such earlier date).
 
SECTION 9.                      Termination.  (a)  The Guarantees made hereunder
(i) shall automatically terminate when all the Loan Obligations (other than
contingent indemnification obligations) have been paid in full in cash, all
Commitments have terminated and no Letters of Credit are outstanding (or
satisfactory arrangements have been entered into with the Issuer to eliminate
its credit risk with respect thereto) and (ii) shall continue to be effective or
be reinstated, as the case may be, if at any time any payment in respect
thereof, of any Obligation is rescinded or must otherwise be restored by any
Secured Party or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise.  In connection with any termination
referred to above, the Collateral Agent shall promptly execute and deliver to
such Guarantor or Guarantor’s designee, at such Guarantor’s expense, any
documents or instruments which such Guarantor shall reasonably request from time
to time in writing to evidence such termination and release.
 
(b)           Each Guarantor shall be automatically released from its
obligations under this Agreement without further action under the circumstances
provided in Section 8.11(c) of the Credit Agreement.  In connection with such
release, the Collateral Agent shall promptly execute and deliver to such
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section 9(b) shall be without recourse to
or warranty by the Collateral Agent.
 
SECTION 10.                  Successors and Assigns; Several
Agreement.  (a)  This Agreement shall be binding upon each Guarantor and their
respective permitted successors and assigns, and shall inure to the benefit of
such Guarantor, the Collateral Agent and the other Secured Parties and their
respective permitted successors and assigns, except that no Guarantor shall have
the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such attempted assignment or transfer shall be void)
except as permitted by the Credit Agreement.
 
(b)           This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.
 

 
 
- 3 -

--------------------------------------------------------------------------------

 

SECTION 11.                                Waivers; Amendment.  (a)  No failure
or delay of the Collateral Agent or any other Secured Party in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law or
in the other Loan Documents.  No waiver of any provisions of this Agreement or
any other Loan Document or consent to any departure by any Guarantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice to or demand
on any Guarantor in any case shall entitle such Guarantor or any other Guarantor
to any other or further notice or demand in similar or other circumstances.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into in accordance with Section 9.08 of the Credit Agreement.
 
SECTION 12.                                Governing Law.  THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.
 
SECTION 13.                                Notices.  All communications and
notices hereunder shall (except as otherwise expressly permitted herein) be in
writing and given as provided in Section 9.01 of the Credit Agreement.
 
SECTION 14.                                Survival of Agreement;
Severability.  (a)  All covenants, agreements, representations and warranties
made by any Guarantor herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the
Collateral Agent and the other Secured Parties and shall survive the making by
the Lenders of the Loans, regardless of any investigation made by the Secured
Parties or on their behalf, and shall continue in full force and effect until
this Agreement shall terminate.
 
(b)           In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 15.                                Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute a single contract (subject
to Section 10) and shall become effective as provided in Section 10. Delivery of
an executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
 
SECTION 16.                                Rules of Interpretation;
Headings.  (a)  The rules of interpretation specified in Section 1.03 of the
Credit Agreement shall be applicable to this Agreement.
 
(b)           Section headings used herein are for the purpose of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting this Agreement.
 

 
 
- 4 -

--------------------------------------------------------------------------------

 

SECTION 17.                                Jurisdiction; Consent to Service of
Process.  (a)  Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Collateral Agent
or any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Guarantor or
its properties in the courts of any jurisdiction.
 
(b)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court referred to in paragraph (a) of
this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for in Section 9.15 of the Credit
Agreement.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 18.                                WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.
 
SECTION 19.                                Additional Guarantors.  To the extent
any Subsidiary shall be required to become a Guarantor pursuant to Section 5.15
of the Credit Agreement, upon execution and delivery by the Collateral Agent and
such Subsidiary of an instrument in the form of Annex I hereto, such Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein.  The execution and delivery of any such
instrument shall not require the consent of any other Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.
 
SECTION 20.                                Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Secured Party and its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Secured Party or its Affiliates, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, to or for the credit or the account of any Guarantor against any of
and all the obligations of such Guarantor now or hereafter existing under this
Agreement and other Loan Documents held by such Secured Party, irrespective of
whether or not such Secured Party or its Affiliates shall have made any demand
under this Agreement or such other Loan Document upon any amount becoming due
and payable by the Borrower under the Credit Agreement (whether at stated
maturity, by acceleration or otherwise).  In connection with exercising its
rights pursuant to the previous sentence, a Secured Party or its Affiliates may
at any time use any Guarantor’s credit balances with the Secured Party or its
Affiliates to purchase at the
 

 
 
- 5 -

--------------------------------------------------------------------------------

 

Secured Party’s or its Affiliates’ applicable spot rate of exchange any other
currency or currencies which the Secured Party or its Affiliates considers
necessary to reduce or discharge any amount due by such Guarantor to the Secured
Party or its Affiliates, and may apply that currency or those currencies in or
towards payment of those amounts.  The rights of each Secured Party or its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Secured Party or its Affiliates
may have.  Each Secured Party or its Affiliates agrees promptly to notify such
Guarantor and the Administrative Agent after making any such setoff; provided
that the failure to give such notice shall not affect the validity of such
setoff.
 
[Signature Pages Follow]

 
 
- 6 -

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
CPFILMS INC.
 
By:        /s/ James A. Tichenor
 
Name:  James A. Tichenor
 
Title:  Vice President and Treasurer
 
FLEXSYS AMERICA CO.
 
By:        /s/ James A. Tichenor
 
Name: James A. Tichenor
 
Title: Vice President and Treasurer
 
FLEXSYS AMERICA L.P.
 
By: Flexsys America Co., its general partner
 
By:        /s/ James A. Tichenor
 
Name: James A. Tichenor
 
Title: Vice President and Treasurer
 
MONCHEM INTERNATIONAL, INC.
 
By:        /s/ James A. Tichenor
 
Name: James A. Tichenor
 
Title: Vice President and Treasurer
 
 
- 7 -

--------------------------------------------------------------------------------

 
SOLUTIA BUSINESS ENTERPRISES INC.
 
By:        /s/ James A. Tichenor
 
Name: James A. Tichenor
 
Title: Vice President and Treasurer

 
SOLUTIA INTER-AMERICA, INC.
 
By:        /s/ James A. Tichenor
 
Name: James A. Tichenor
 
Title: Vice President and Treasurer
 
SOLUTIA OVERSEAS, INC.
 
By:        /s/ James A. Tichenor
 
Name: James A. Tichenor
 
Title: Vice President and Treasurer

 
 
- 8 -

--------------------------------------------------------------------------------

 

 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Collateral Agent
 
By:        /s/ Erin Morrissey
 
Name: Erin Morrissey
 
Title: Vice President
 
By:        /s/ Carin Keegan
 
Name: Carin Keegan
 
Title: Director

 
 
- 9 -

--------------------------------------------------------------------------------

 

 
Schedule I to the
 
Guarantee Agreement


 
Guarantors
 


 


Name                                                             
CPFilms Inc.
Flexsys America Co.
Flexsys America L.P.
Monchem International, Inc.
Solutia Business Enterprises Inc.
Solutia Inter-America, Inc.
Solutia Overseas, Inc.




 
 
 

--------------------------------------------------------------------------------

 



Annex I to the
Guarantee Agreement
 
Form of Joinder Agreement
 
SUPPLEMENT NO. ___ dated as of [               ], to the Guarantee Agreement,
dated as of March 17, 2010 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among each of the subsidiaries of SOLUTIA INC., a Delaware
corporation (the “Borrower”) listed on Schedule I thereto (each such subsidiary
individually, a “Subsidiary Guarantor” and collectively, together with each
other Subsidiary that becomes a party thereto, the “Subsidiary Guarantors”) in
favor of DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
on behalf of the Secured Parties (as defined in the Credit Agreement referred to
below).
 
A.           Reference is made to the Credit Agreement dated as of March 17,
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Collateral Agent, Deutsche Bank Trust Company Americas, as administrative agent
(in such capacity and together with any successors in such capacity, the
“Administrative Agent”) for the Lenders (as defined herein), the lending
institutions from time to time party thereto (the “Lenders”), and the other
parties thereto.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
 
B.           The Guarantors have entered into the Guarantee Agreement in order
to induce the Lenders to enter into the Credit Agreement and to induce the
Lenders to make Loans to the Borrower and issue Letters of Credit under the
Credit Agreement.
 
C.           Pursuant to Section 5.15 of the Credit Agreement and Section 19 of
the Guarantee Agreement, each Subsidiary (other than any Excluded Subsidiary) of
the Borrower that was not in existence or not a Subsidiary on the date of the
Credit Agreement is required to enter into the Guarantee Agreement upon becoming
a Subsidiary.  Each undersigned Subsidiary (“New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement and
Guarantee Agreement to become a Guarantor under the Guarantee Agreement.
 
Accordingly, the Collateral Agent and each New Subsidiary agree as follows:
 
SECTION 1.                      In accordance with Section 19 of the Guarantee
Agreement, each New Subsidiary by its signature below becomes a Guarantor under
the Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and each New Subsidiary hereby (a) agrees to all the
terms and provisions of the Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct (or true
and correct in all material respects if not otherwise qualified by materiality
or a Material Adverse Effect) on and as of the date hereof (except to the extent
that they expressly relate to an earlier date, in which case they shall be true
and correct (or true and correct in all material respects if not otherwise
qualified by materiality or a Material Adverse Effect) as of such earlier
date).  As of the date hereof, each reference to a Guarantor in the Guarantee
Agreement shall be deemed to include each New Subsidiary.  The Guarantee
Agreement is hereby incorporated herein by reference.
 
SECTION 2.                      Each New Subsidiary represents and warrants to
the Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except that the enforcement thereof may be subject to bankruptcy, insolvency,
reorganization, moratorium
 

 
 
 

--------------------------------------------------------------------------------

 

or other similar laws now or hereafter in effect relating to creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.
 
SECTION 3.                      This Supplement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.
 
SECTION 4.                      Except as expressly supplemented hereby, the
Guarantee Agreement shall remain in full force and effect.
 
SECTION 5.                      THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.                      In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Guarantee Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 7.                      All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement.  All communications and
notices hereunder to any New Subsidiary shall be given to it c/o the Borrower at
the Borrower’s address as provided in Section 9.01 of the Credit Agreement, with
a copy to the Borrower.
 
SECTION 8.                      Each New Subsidiary agrees to reimburse the
Collateral Agent for its reasonable out-of-pocket expenses in connection with
this Supplement, including the reasonable fees, other charges and disbursements
of counsel for the Collateral Agent in each case in accordance with the terms of
the Credit Agreement.
 
[Signature Page Follows]

 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.
 


 
 
[Name of New Subsidiary]
 
By:   ___________________     
 
Name:
 
Title:
 
Address:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Collateral Agent
 
By:      ___________________    
 
Name:
 
Title:
 
Address:
 
 
 
By:     ___________________     
 
Name:
 
Title:
 
Address:



--------------------------------------------------------------------------------
